Case 1:05-md-01720-MKB-JO Document 7898 Filed 03/18/20 Page 1 of 1 PageID #: 116503

                                                     Boca Raton             Melville                  San Diego
                                                     Chicago                Nashville                 San Francisco
                                                     Manhattan              Philadelphia              Washington, D.C.




                                                        March 18, 2019

                                                                                                                            VIA ECF


    The Honorable Margo K. Brodie                                   Magistrate Judge James Orenstein
    United States District Court                                    United States District Court
      for the Eastern District of New York                            for the Eastern District of New York
    225 Cadman Plaza East                                           225 Cadman Plaza East
    Courtroom 6F                                                    Room 1227 South
    Brooklyn, NY 11201                                              Brooklyn, NY 11201

           Re:        In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation,
                      No. 1:05-MD-1720 (MKB)(JO)

   Dear Judges Brodie and Orenstein:

           Pursuant to paragraph 27 of the Rule 23(b)(3) Class Settlement Preliminary Approval Order
   and paragraph 19 of the Superseding and Amended Definitive Class Settlement Agreement of the
   Rule 23(b)(3) Class Plaintiffs and the Defendants, Rule 23(b)(3) Class Plaintiffs respectfully request
   the Court’s approval of the Settlement Administrator’s funding request in the amount of
   $2,124,901.08 from the Payment Interchange Class I QSF and the Class Settlement Interchange
   Escrow Account. This request covers invoices from the period May 2018-February 2019 and
   September 2019-January 2020 and includes work related to data preparation and noticing efforts,
   staffing the toll-free number and email inbox to respond to class member questions, maintaining and
   updating the settlement website, opt-out review and processing and periodic reporting for counsel.

          Attached as Exhibit A is the Settlement Administrator’s funding request (which has been
   redacted only to remove sensitive banking information).

                                                   Respectfully submitted,

     /s/ K. Craig Wildfang                     /s/ H. Laddie Montague, Jr.                    /s/ Alexandra S. Bernay
     K. Craig Wildfang                         H. Laddie Montague, Jr.                        Patrick J. Coughlin
     Thomas J. Undlin                          Merrill G. Davidoff                            Alexandra S. Bernay
     Robins Kaplan LLP                         Berger Montague PC                             Robbins Geller Rudman
                                                                                                 & Dowd LLP

   Attachment

   cc:     All Counsel via ECF




     65 5 West Bro adw ay , Su i te 1 900   San Di ego, CA 921 01    Tel 61 9-2 31- 1 05 8   F ax 61 9- 231 -7 423   rgrd la w.com
